Exhibit 10xx(i)
 




FIRST AMENDMENT
TO THE
BELLSOUTH CORPORATION
STOCK AND INCENTIVE COMPENSATION PLAN


 
THIS FIRST AMENDMENT is made to the BellSouth Corporation Stock and Incentive
Compensation Plan (as amended June 28, 2004) (the “Stock Plan”);
 
WHEREAS, Section 17 of the Stock Plan, in pertinent part, provides that the
Board of Directors of BellSouth Corporation (the “Board”) may at any time and
from time to time amend or modify the Stock Plan, provided that no material
amendment and, to the extent necessary under any applicable law, regulation or
exchange requirement, no other amendment, shall be effective unless approved by
the shareholders of the Company in accordance with applicable law, regulation or
exchange requirement; and
 
WHEREAS, in the Charter of the BellSouth Corporation Executive Nominating and
Compensation Committee (the “Compensation Committee”), the Board has delegated
to the Compensation Committee authority to approve amendments to existing
executive compensation plans or programs, other than amendments involving
significant policy considerations or as otherwise appropriate; and
 
WHEREAS, the Compensation Committee desires to amend the definition of “Change
in Control” under the Stock Plan as it relates to the acquisition of shares or
voting securities of the Company to increase the threshold level acquisition
from twenty percent (20%) to twenty-five percent (25%); and
   
WHEREAS, the Compensation Committee has been informed that the proposed
amendment would not require shareholder approval under the terms of the Stock
Plan or otherwise and that the Compensation Committee has authority to approve
such amendment; and
 
WHEREAS, the Compensation Committee approved such amendment on September 26,
2005;
 
NOW, THEREFORE, the Stock Plan is hereby amended as follows:
 
Each reference to “twenty percent (20%)” in the definition of “Change in
Control” in Section 2.11 of the Stock Plan is deleted and replaced with
“twenty-five percent (25%).”
 
Any other provisions of the Stock Plan not amended herein shall remain in full
force and effect.
 
This First Amendment to the Stock Plan shall be effective with respect to all
awards and grants made under the Stock Plan on and after September 26, 2005.
 
 

             
Approved:
 
 
/s/ Richard D. Sibbernsen
       
Vice President – Human Resources
             
Dated:
 
September 28, 2005

 
 
 
 
 